Exhibit 10.7

FORM

IDI, INC.

2015 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AGREEMENT (this “Agreement”), is made and
effective as of this      day of             , 201     (the “Grant Date”), by
and between IDI, Inc., a Delaware corporation (“IDI”), and                     
(“Optionee”).

W I T N E S S E T H:

WHEREAS, IDI is desirous of increasing the incentive of Optionee whose
contributions are important to the continued success of IDI;

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, IDI hereby grants Optionee options to purchase shares of
Common Stock of IDI pursuant to the IDI, Inc. 2015 Stock Incentive Plan (the
“Plan”), upon the following terms and conditions. Capitalized terms not defined
herein shall have the meaning ascribed thereto in the Plan.

 

1. GRANT OF OPTION

Subject to the terms and conditions of this Agreement and the Plan, IDI hereby
grants to the Optionee a non-qualified Option to purchase an aggregate of
                     (                    ) shares of IDI’s Common Stock.

 

2. EXERCISE PRICE

The Exercise Price of this Option shall be $         per share of Common Stock
of IDI.

 

3. TERM AND VESTING OF OPTION

(a) Option Period. This Option shall terminate and all rights to purchase shares
hereunder shall cease on the tenth anniversary of the Grant Date.

(b) Vesting. Subject to Section 5 and 6 hereof, this Option shall become vested
upon the dates described in the following schedule:

 

Date

   Number of Vested
Shares    Incremental
Percentage
of Vested Option
Shares    Cumulative
Percentage of
Vested Option
Shares                           



--------------------------------------------------------------------------------

FORM

 

There shall be no proportionate or partial vesting in the periods between the
vesting dates and all vesting shall occur only on the aforementioned vesting
dates.

 

4. EXERCISE AND PAYMENT

(a) General. When the Option has vested and any other conditions to the exercise
of an Option have been satisfied, Optionee may exercise the Option only in
accordance with the following provisions. Optionee shall deliver to IDI a
written notice stating that Optionee is exercising the Option and specifying the
number of shares of Common Stock which are to be purchased pursuant to the
Option, and such notice shall be accompanied by payment in full of the Exercise
Price of the shares for which the Option is being exercised, by one or more of
the methods provided for in the Plan. An attempt to exercise any Option granted
hereunder other than as set forth in the Plan shall be invalid and of no force
and effect.

(b) Payment of the Exercise Price. Payment of the Exercise Price for the shares
of Common Stock purchased pursuant to the exercise of an Option shall be made by
one of the following methods:

(i) by cash, certified or cashier’s check, bank draft or money order;

(ii) through the delivery to IDI of shares of Common Stock which have been
previously owned by Optionee for the requisite period necessary to avoid a
charge to IDI’s earnings for financial reporting purposes; such shares shall be
valued, for purposes of determining the extent to which the Exercise Price has
been paid thereby, at their Fair Market Value on the date of exercise; without
limiting the foregoing, the Committee may require Optionee to furnish an opinion
of counsel acceptable to the Committee to the effect that such delivery would
not result in IDI incurring any liability under Section 16(b) of the Exchange
Act; or

(iii) by any other method which the Committee, in its sole and absolute
discretion and to the extent permitted by applicable law, may permit, including,
but not limited to through a “cashless exercise sale and remittance procedure”
pursuant to which Optionee shall concurrently provide irrevocable instructions
(1) to a brokerage firm approved by the Committee to effect the immediate sale
of the requisite number of the purchased shares and remit to IDI, out of the
sale proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased shares plus all applicable
federal, state and local income, employment, excise, foreign and other taxes
required to be withheld by the Company by reason of such exercise and (2) to IDI
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale.



--------------------------------------------------------------------------------

FORM

 

5. TERMINATION OF EMPLOYMENT

(a) General. Upon Optionee’s termination of employment or other service with the
Company for any reason, the unvested portion of the Option shall expire.

(b) Termination for Reason Other Than Cause, Disability or Death. If Optionee’s
termination of employment or other service is for any reason other than death,
Disability, Cause or a voluntary termination within ninety (90) days after
occurrence of an event which would be grounds for termination of employment or
other service by IDI for Cause, any Option held by Optionee may be exercised, to
the extent exercisable at termination, by Optionee at any time within a period
not to exceed ninety (90) days from the date of such termination, but in no
event after the termination of the Option pursuant to its terms that are
unrelated to termination of service.

(c) Disability. If Optionee’s termination of employment or other service with
IDI is by reason of a Disability of such Participant, any Option held by
Optionee may be exercised, to the extent exercisable at termination, by Optionee
at any time within a period not to exceed one (1) year after such termination,
but in no event after the termination of the Option pursuant to its terms that
are unrelated to termination of service; provided, however, that if Optionee
dies within such period, any vested Option held by Optionee upon death shall be
exercisable by the Optionee’s estate, devisee or heir at law (whichever is
applicable) for a period not to exceed one (1) year after Optionee’s death, but
in no event after the termination of the Option pursuant to its terms that are
unrelated to termination of service.

(d) Death. If Optionee dies while in the employment or other service of IDI, any
Option held by Optionee may be exercised, to the extent exercisable at
termination, by Optionee’s estate or the devisee named in Optionee’s valid last
will and testament or the Optionee’s heir at law who inherits the Option, at any
time within a period not to exceed one (1) year after the date of such
Optionee’s death, but in no event after the termination of the Option pursuant
to its terms that are unrelated to termination of service.

(e) Termination for Cause. In the event the termination is for Cause or is a
voluntary termination within ninety (90) days after occurrence of an event which
would be grounds for termination of employment or other service by IDI for Cause
(without regard to any notice or cure period requirement), any Option held by
Optionee at the time of such termination shall be deemed to have terminated and
expired upon the date of such termination.

 

6. CHANGE IN CONTROL

Change in Control. In the event of a Change in Control, all unvested Options
which have not vested on the date of such Change in Control shall immediately
vest.

 

7. MISCELLANEOUS

(a) Controlling Law. This Agreement and all questions relating to its validity,
interpretation, performance, and enforcement (including, without limitation,
provisions concerning limitations of actions), shall be governed by, and
construed in accordance with the laws of the State of Delaware.



--------------------------------------------------------------------------------

FORM

 

(b) Binding Nature of Agreement. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and permitted assigns.

(c) Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Board and as may be in effect from
time to time. The Plan is incorporated herein by reference. If and to the extent
that this Agreement conflicts or is inconsistent with the terms, conditions and
provisions of the Plan, the Plan shall control, and this Agreement shall be
deemed to be modified accordingly.

(d) Withholding. In connection with the exercise of the Option, the Optionee
agrees (a) to pay to the Company, or make arrangements satisfactory to the
Company regarding payment of, any federal, state or local, domestic or foreign
taxes of any kind required by law to be withheld with respect to such exercise,
and (b) that the Company shall, to the extent permitted by law, have the right
to deduct from any payment of any kind otherwise due to the Optionee any
federal, state or local taxes of any kind required by law to be withheld with
respect to the exercise of the Option.

(e) Number of Days. In computing the number of days for purposes of this
Agreement, all days shall be counted, including Saturdays, Sundays and holidays;
provided, however that if the final day of any time period falls on a Saturday,
Sunday or holiday on which federal banks are or may elect to be closed, then the
final day shall be deemed to be the next day which is not a Saturday, Sunday or
such holiday.

(f) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.

(g) Entire Agreement; Amendments. This Agreement (including the documents and
exhibits referred to herein) constitutes the entire agreement among the parties
and supersedes any prior understandings, agreements, or representations by or
among the parties, written or oral, that may have related in any way to the
subject matter hereof. This Agreement may not be amended, supplemented, or
modified in whole or in part except by an instrument in writing signed by the
party or parties against whom enforcement of any such amendment, supplement, or
modification is sought.

(h) No Rights to Continued Employment. Nothing contained herein shall give the
Optionee the right to be retained in the employment or service of the Company or
any of its subsidiaries or affiliates or affect the right of any such employer
to terminate the Optionee.

(i) Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original and all of which together will
constitute one and the same instrument.



--------------------------------------------------------------------------------

FORM

 

[SIGNATURES ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

FORM

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

IDI, INC. By:  

 

Name:  

 

Title:  

 

OPTIONEE:

 

Name:  

 

Address:  

 

 

 